EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Frankie W. Wong (Reg. No. 61,832) on 3/24/2021.
The application has been amended as follows:
IN THE CLAIMS: 
Amend claim 20 as follows:

--1.    (Currently Amended)  The method of claim 1, wherein the shift in frequency fs - f0, the unloaded quality factor Q0 and the sample loaded quality factor Qs are related by the following equation:
[AltContent: connector][AltContent: connector]			
    PNG
    media_image1.png
    71
    304
    media_image1.png
    Greyscale

			
    PNG
    media_image2.png
    91
    343
    media_image2.png
    Greyscale

	where ω0 is a complex resonant radian frequency of the enclosed resonant waveguide cavity free from the sample, and ωS is a complex resonant radian frequency of the enclosed resonant waveguide cavity having the sample, and
	i is an imaginary number, f0 is the first resonance frequency and fs is the second resonance frequency at the cavity resonance mode.

Examiner Note: Claims 1 and 21-24 were previously amended dated 2/12/2021. Here the Amendment 2/12/2021 is presented again to change some format to make the claims more clear. No new amendment is made here. The reason for allowance and all the amendments are copied from the previously sent Notice of Allowance on 2/22/2021.

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
IN THE CLAIMS: 


Amend claims 1 and 21-24 and cancel claim 19 as follows:

--1.    (Currently Amended)  A method of microliter volume size sample identification, comprising:

coupling an enclosed resonant waveguide cavity which is free from sample to a network analyzer, wherein the enclosed resonant waveguide cavity having internal dimensional measurements of a in x-direction, b in y-direction and d in z-direction;
controlling the network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to the enclosed resonant waveguide cavity to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity to determine at least a first resonance frequency f0 at a cavity resonance mode;
determining according to the first returned signals, an unloaded quality factor Q0 of the enclosed resonant waveguide cavity which is free from sample;
the microliter volume size sample on a surface of a bottom wall of the enclosed resonant waveguide cavity, wherein the surface of the bottom wall is at a zero elevation in the z-direction;
controlling the network analyzer to send the signals over the defined millimeter wave frequency range to the enclosed resonant waveguide cavity loaded with the sample;
measuring a second returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity loaded with the sample therein to determine at least a second resonance frequency fs at the cavity resonance mode, and
determining according to the second returned signals, a sample loaded quality factor Qs of the enclosed resonant waveguide cavity;
determining, a resonance frequency shift (fs - f0) in the defined millimeter wave frequency range, by taking a difference between the second resonance frequency fs and the first resonance frequency f0 at the cavity resonance mode;
determining a complex permittivity ε = ε ' + iε" of the sample according to at least: the resonance frequency shift Δf = (fs - f0), the sample loaded quality factor Qs, the unloaded quality factor Q0 and the internal dimensional measurements a, b and d of the enclosed resonant waveguide cavity; 
wherein ε ' is a real part and ε" is an imaginary part; and
identifying the sample using a database according to the determined complex permittivity ε wherein the unloaded quality factor Q0 or the sample loaded quality factor Qs are related by the following equations:

    PNG
    media_image3.png
    78
    182
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    319
    708
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    65
    517
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    69
    723
    media_image6.png
    Greyscale

--
--19.   Canceled.--

--21.    (Currently Amended)	The method of claim [[19]] 1, wherein the real part and ε ', the shift in frequency fs-f0 and the internal dimensional measurements a, b and d are related by the following equations:

    PNG
    media_image7.png
    83
    610
    media_image7.png
    Greyscale
.--

--22.    (Currently Amended)	The method of claim [[19]] 1, wherein the imaginary part ε", the unloaded quality factor Q0 and the sample loaded quality factor Qs are related by the following equations:

    PNG
    media_image8.png
    140
    628
    media_image8.png
    Greyscale
.--

--23.    (Currently Amended)	A computer executable algorithm stored on a non-transitory computer-readable memory medium, when executed by a processor on a computer, controls a network analyzer to perform operations to measure microliter volume size sample, comprising:
sending signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity which is free from samples wherein the enclosed resonant waveguide cavity having an internal dimensional measurements of a in x-direction, b in y-direction and d in z-direction;
0 at a cavity resonance mode;
determining according to the first returned signals in the defined millimeter wave frequency range, an unloaded quality factor Q0 of the enclosed resonant waveguide cavity which is free from sample;
sending the signals over the defined millimeter wave frequency range operating over the W-band covering 75 GHz to 110 GHz to the enclosed resonant waveguide cavity loaded with [[a]] the microliter volume size sample; wherein the sample is placed on a surface of a bottom wall of the enclosed resonant waveguide cavity, wherein the surface of the bottom wall is at a zero elevation in the z-direction;
measuring a second returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity loaded with the sample therein to determine at least a second resonance frequency fs at the cavity resonance mode, and
determining according to the second returned signals in the defined millimeter wave frequency range, a sample loaded quality factor Qs of the enclosed resonant waveguide cavity;
determining, a resonance frequency shift (fs - f0), by taking a difference between the second resonance frequency fs and the first resonance frequency f0 at the cavity resonance mode;
determining a complex permittivity ε = ε ' + iε" of the sample according to at least: the resonance frequency shift Af = (fs - f0), the sample loaded quality factor Qs, the unloaded quality factor Q0 and the internal dimensional measurements a, b and d of the enclosed resonant waveguide cavity; 
wherein ε ' is a real part and ε" is an imaginary part; and
0 or the sample loaded quality factor Qs are related by the following equations:


    PNG
    media_image3.png
    78
    182
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    319
    708
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    65
    517
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    69
    723
    media_image6.png
    Greyscale

.--


controlling a network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity is free from sample to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity to determine at least a first resonance frequency fo at a cavity resonance mode, wherein the enclosed resonant waveguide cavity having internal dimensional measurements of a in x-direction b in y-direction and d in z-direction;
determining a complex permittivity ε = ε ' + iε" of [[a]] the microliter volume size sample placed in the enclosed resonant waveguide cavity, wherein the determining comprising the steps of:
determining a change in complex resonant radian frequency 
    PNG
    media_image9.png
    28
    66
    media_image9.png
    Greyscale
over the defined millimeter wave frequency range due to insertion of the sample in the enclosed resonant waveguide cavity, wherein the change in the complex resonant radian frequency 
    PNG
    media_image9.png
    28
    66
    media_image9.png
    Greyscale
is according to equation (1):


    PNG
    media_image10.png
    72
    443
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    211
    695
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    188
    645
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    352
    660
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    169
    695
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    154
    695
    media_image15.png
    Greyscale


    PNG
    media_image3.png
    78
    182
    media_image3.png
    Greyscale


    PNG
    media_image16.png
    256
    710
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    64
    711
    media_image17.png
    Greyscale


    PNG
    media_image5.png
    65
    517
    media_image5.png
    Greyscale


    PNG
    media_image18.png
    200
    700
    media_image18.png
    Greyscale

.--

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

3.	Claims 1, 3-16 and 20-24 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	Applicant’s remarks/amendments filed 2/02/2021, with respect to the independent claims 1, 23 and 24 have been fully considered and finds the claims allowable. 

Applicant argues on page 15 of the remarks regarding the rejection of Independent Claims 1, 23 and 24 under 35 U.S.C. 102 (a) (1) as being anticipated by Troxler et al. (US 20050150278 A1), that, “In addition, even assuming that Troxler discloses using a least squares algorithm function to calculate the reflection coefficient (Applicant contends that Troxler does not), Troxler would still be unable to arrive to the same function as recited in claim 1 simply because Troxler’ s operation at the UHF frequency band correspond to a cavity resonance mode (TE mode) which would have produced a drastically different coupling coefficient k to curve fit the parameters by the least squares algorithm.
At least based on the above rationale to deficiencies (a) and (b). Applicant respectfully submits that Troxler does not anticipate claim 1 (as amended), and claim 1 is submitted to be allowable.
Independent claims 23 and 24 have been amended to include distinguishable limitations of claim 1, are submitted to be allowable for the same reasons stated in the amended claim 1.”

Applicant’s argument regarding the rejection of independent claims 1, 23 and 24 under 35 U.S.C. 102 (a) (1) as being anticipated by Troxler et al. (US 20050150278 A1), is persuasive because of applicant’s amendment filed on 2/02/2021 with examiner’s amendment dated 2/12/2021. Therefore, the rejection of independent claims 1, 23 and 24 have been withdrawn.

The objection to the abstract set forth in the Non-Final Office Action mailed on 1/06/2021 has been withdrawn because of the amendment filed on 2/02/2020.

Claims 1, 3-16 and 20-24 are allowed in view of applicant’s amendment filed 2/02/2021 with examiner’s amendment dated 2/12/2021. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

controlling the network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to the enclosed resonant waveguide cavity to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity;……

    PNG
    media_image3.png
    78
    182
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    319
    708
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    65
    517
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    69
    723
    media_image6.png
    Greyscale

Troxler et al. (US 20050150278 A1) and Perkins (US 9741521 B1) are regarded as the closest prior art to the invention of claim 1. Troxler discloses, “A test instrument and method for 

    PNG
    media_image3.png
    78
    182
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    319
    708
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    65
    517
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    69
    723
    media_image6.png
    Greyscale

Therefore, the invention of Troxler et al. and Perkins even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “controlling the network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to the enclosed resonant waveguide cavity to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity;…… and determine all the limitations in that frequency range as stated above….” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 3-16 and 20-22 are allowed by virtue of their dependence from claim 1. 

Regarding claim 23, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

sending signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity which is free from samples wherein the enclosed resonant waveguide cavity having an internal dimensional measurements of a in x-direction, b in y-direction and d in z-direction;….

    PNG
    media_image3.png
    78
    182
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    319
    708
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    65
    517
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    69
    723
    media_image6.png
    Greyscale

The most pertinent prior art of record to Troxler et al. (US 20050150278 A1) and Perkins (US 9741521 B1), failed to specifically teach the invention as claimed. However, the invention of Troxler and Perkins, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “sending signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity which is free from samples wherein the enclosed resonant waveguide cavity having an internal dimensional measurements of a in x-direction, b in y-direction and d in z-direction;….(as above)” and also in combination with all other elements in claim 23 distinguish the present invention from the prior art. 
Regarding claim 24, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

controlling a network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity is free from sample to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity to determine at least a first resonance frequency fo at a cavity resonance mode, wherein the enclosed resonant waveguide cavity having internal dimensional measurements of a in x-direction b in y-direction and d in z-direction;….

    PNG
    media_image3.png
    78
    182
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    319
    708
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    65
    517
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    69
    723
    media_image6.png
    Greyscale

The most pertinent prior art of record to Troxler et al. (US 20050150278 A1) and Perkins (US 9741521 B1), failed to specifically teach the invention as claimed. However, the invention of Troxler and Perkins, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “controlling a network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity is free from sample to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity to determine at least a first resonance frequency fo at a cavity resonance mode, wherein the enclosed resonant waveguide cavity having internal dimensional measurements of a in x-direction b in y-direction and d in z-direction;………..(as above)” and also in combination with all other elements in claim 24 distinguish the present invention from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866